Moyer, C.J.
This affidavit of disqualification was filed by Thomas Hawthorne seeking the disqualification of Judges Rupert A. Doan, Mark P. Painter, J. Howard Sunderman, Jr., and Retired Judge Raymond E. Shannon from further proceedings regarding the above-captioned case.
Affiant contends that the judges named in the affidavit should be disqualified because they previously ruled on the propriety of the defendant-appellee Ann L. Kalb’s conduct in filing an Anders brief in affiant’s criminal appeal. However, the mere fact that the judges reviewed the defendant-appellee’s conduct in the context of a criminal appeal does not preclude those judges from reviewing the propriety of the trial court’s action in dismissing a subsequent malpractice action for failure to state a claim upon which relief could be granted. The judges are presumed to conduct an independent review of the pending appeal and apply the appropriate legal standard in determining the propriety of the trial court’s action. *1231For these reasons, the affidavit of disqualification is found not well taken and is denied.